Case:20-12692-JGR Doc#:32 Filed:04/30/20             Entered:04/30/20 12:09:45 Page1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                                         )
                                               )
UNITED CANNABIS CORPORATION,                   )   Case No. 20-12692 JGR
                                               )   Chapter 11
                      Debtor.                  )


 ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO
                    ORDER TO SHOW CAUSE


         THIS MATTER comes before the Court on the Unopposed Motion to Extend Time to

Respond to Order to Show Cause (the “Motion”) filed by United Cannabis Corporation, debtor-

in-possession (the “Debtor”), and the Court having reviewed the Motion and being otherwise fully

advised in the premises, does hereby

         ORDER that the Motion is GRANTED and the deadline for the Debtor, the United States

Trustee and Ambria Investors LP to file responses to the Order to Show Cause [Docket No. 14] is

extended from May 4, 2020 to May 11, 2020.

         DATED this WK day of ____________,
                                  $SULO       2020.


                                                   BY THE
                                                        E COURT:
                                                          COU
                                                           O RT:



                                                   Hon.. Jos
                                                         Joseph
                                                          ossep
                                                             e h G. Rosania,
                                                                    Rosa     Jr.
                                                   United States Bankruptcy Judge
